Title: From George Washington to James Mercer, 29 February 1792
From: Washington, George
To: Mercer, James

 

Dear Sir,
Philadelphia, Feby 29th 1792.

I take the earliest opportunity of acknowledging the receipt of your letter of the 20th instant, to shew you that I have not been inattentive to the contents of it. But I must delay giving a definitive answer to your request for using my name in the Suit which you propose to institute, until the return of your Brother, Colo. John Mercer, to this City, shall enable me to learn from him whether the decree of chancery entitled him to use the names of the trustees without their express permission; which if it did, would render an express permission unnecessary in this case. Or, until I am informed of the kind of Suit, and against whom my name is to be drawn forth; and also, what steps can now be taken, so as to place this debt upon the same footing with those, which have been paid out of the aggregate fund. For however inclined I am to give every facility in my power toward the recovery of the debt which you mention; yet prudence will suggest that a permission to use my name in a suit should be granted but with great caution, and only where it may be absolutely necessary: as I am resolved that no voluntary act of mine shall again involve me in a business from which I have been discharged by a decree of the High Court of Chancery of the State of Virginia. I am with great esteem and regard, Dr Sir, Your &c.

Go: Washington.

